          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

KELLY AINSWORTH                                          PLAINTIFF

v.                     No. 3:18-cv-57-DPM

AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA, d/b/a Assurant                    DEFENDANT


                           JUDGMENT
     Ainsworth' s complaint is dismissed without prejudice.



                                               v
                               D.P. ~arshall, Jr.
                               United States District Judge
